           Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 1 of 15




 1   William M.Fitzgerald, Esq.                                               E-FiLED
     LAW OFFICES OF WILLIAM M.FITZGERALD                                      CNMl SUPERIOR COURT
 2   2nd FI. Macaranas Bldg., Garapan Beach Road                              E-nied; May 17 2021 01;19PM
     P.O. Box 500909                                                          Clerk Review: May 17 2021 0238PM
 3   Saipan, MP 96950                                                         Filing ID:66605159
                                                                              Case Number: 21-0158-CV
     Telephone: (670)234-7241                                                 Delia Barcinas
 4   Fax:         (670)234-7530
     Email:        fiiziierald.lavv amaii.com
 5
     Attorney for Plaintiff
 6

 7                         IN THE SUPERIOR COURT
                                   FOR THE
 8
                 COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS
 9

10    MARI CHUNG CEPEDA,individually and                  CIVIL CASE N0.21-
      as Personal Representative of Tae Hyang
11    Bang,deceased.
                                         Plaintiff,
12
                              V.                          COMPLAINT AND DEMAND FOR
13                                                        JURY TRIAL
      JEJU AIR CO., LTD.,
14
                                       Defendant.
15

16
                                            JURISDICTION
17
            1.
18                 This Complaint is filed and the Court has jurisdiction pursuant to the provisions of

19   the Constitution and laws of the Commonwealth of the Northern Mariana Islands and the Judicial

20   Reorganization Act of 1989.

21                                              PARTIES
22
            2.     Plaintiff Mari Chung Cepeda (“Mari”) is a U.S. citizen and a resident of the
23
     Commonwealth of the Northern Mariana Islands (“CNMI”), the daughter and only child of Tae
24

25   Hyang Bang(“Tae”),deceased, and the duly appointed personal representative ofthe decedent who

26   is a citizen of Korea and for more than 30 years, a permanent resident of the United States,

27   domiciled in Saipan, CNMI.

28


                                                      1

                                                                                     Exhibit A
             Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 2 of 15




 1            3.     Defendant Jeju Air Co., Ltd. (“Jeju”) is a corporation organized under the laws of
 2
     Korea and doing business in Saipan, CNMI, as a common carrier and international commercial
 3
     airline, providing air service to passengers between Saipan and Korea.
 4
                                                    FACTS
 5
              4.     Decedent Tae was 62 years old at the time of her death and while suffering from a
 6

 7   heart condition since birth had successfully led a full life. For the last 30 years, Tae has been a

 8   permanent resident of the United States, living in Saipan, and working in various clerical positions
 9
     for Saipan companies and as a single mother raising her daughter Mari on her own.
10
              5.     In December 2020, decedent’s heart condition took a turn for the worse and she
11
     experienced severe symptoms of congestive heart failure, low oxygen levels, bloating and weight
12
     gain.
13
              6.
14                   Mari and her mother, after being informed by Saipan doctors that her condition was

15   critical, and that she should immediately go to a place with sophisticated and advanced cardiac care

16   decided in December 2020 that, because there was no resident cardiologist in Saipan and heart
17
     surgery and other cardiac procedures were unavailable in Saipan, Tae should go to Korea as soon
18
     as possible to consult with a cardiologist and undergo whatever procedures were necessary to
19
     correct her condition.
20
              7.    While in normal times, Jeju had daily flights to Korea, as a result of the COVID
21

22   crisis, these flights were discontinued, but Jeju did offer to passengers a flight from Saipan to Korea

23   on January 15, 2021. At all times mentioned herein, Jeju was the only carrier flying from Saipan
24   to Korea.

25
             8.
                    Mari and Tae decided that Tae should take the January 15, 2021,Jeju flight to secure
26
     the necessary medical treatment in Korea.
27

28



                                                       2
            Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 3 of 15




 1           9.     On December 9, 2020, Mari attempted to book a seat on the January 15, 2021 Jeju
 2
     flight, but was unsuccessful, and so on that same day, she contacted Jeju Saipan staff member, Ana
 3
     Kim.
 4
             10.    At this time, Mari informed Ana that her mother was in critical condition with a
 5

 6   heart problem that could not be treated in Saipan and that she was desperate to get her mother to

 7   Korea as soon as possible, and she would need to have oxygen on the plane. Ana told Mari she

 8   would do her best to help her, but had to check with Jeju upper management.
 9           11.    On December 10, 2020, at Ana’s request, Mari gave Ana a list of her mother’s
10
     medications.
11
             12.    On the same day, Tae complained of swelling; edema on her ankles and legs was
12
     clearly visible and Mari, therefore, took Tae to the CHC Emergency Room, where Tae was seen
13

14   by Dr. Jenna Kong.

15           13.    Dr. Kong told Mari that Tae’s condition was critical, and therefore, admitted her to

16   the CHC ICU.

17           14.    Dr. Kong told Mari that Tae urgently needed the consultation and treatment of a
18
     sophisticated cardiology center and that it was best if she went to such center as soon as possible
19
     and that Tae would be able to fly as long as she can travel with oxygen.
20
             15.    Mari reported this to Ana who told her that she had checked with Jeju management
21

22   and they refused to allow Tae on the flight with an oxygen tank, so Mari began doing research and

23   discovered that there was a portable oxygen concentrator (“POC”) known as Inogen One that is
24
     approved and authorized for use on flights by the Federal Aviation Administration (“FAA”)-
25
             16.    At the time, there was no Inogen One available on Saipan, but Mari arranged with
26
     Marianas Medical Supplies to purchase an Inogen One pursuant to a prescription provided by Dr.
27
     Kong. Mari received the device on January 7, 2021.
28



                                                     3
           Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 4 of 15




 I           17.    On December 12, 2020, Mari telephoned Ana of Jeju and informed her that she had
 2
     ordered a POC,the Inogen One, which was approved and authorized by the FAA.
 3
             18.    Ana later told Mari that Jeju management absolutely refused to allow Tae on the
 4
     plane with the Inogen One.
 5
             19.    Further research by Mari, which she reported to Jeju, showed many airlines,
 6

 7   including Asiana, United, Korean Air, and Jin Air, allowed POCs on their planes and had

 8   application forms for this purpose.
 9          20.     A screenshot of Asiana’s website allowing the use of POCs and providing an
10
     application process was sent to Jeju by Mari.
11
            21.     Later that day, Mari received a message from Jeju’s staff. Ana, that Jeju’s decision
12
     was final and that her mother would not be allowed on their plane to Korea on January 15, 2021,
13
     with a POC.
14

15          22.
                    On December 26, 2020, Tae had a consultation with a physician at CMC, who told

16   Mari that Tae urgently needed specialized cardiac care, not available in Saipan and that Tae should
17
     seek specialized cardiac care as soon as possible.
18
            23.
                    On December 30, 2020, Mari filed a complaint against Jeju with the Department of
19
     Transportation and received a reply that stated:
20
            We will remind the carrier that as they are operating into a US Airport since the
21
            rule also applies to territories that they need to abide by the ACAA which requires
            them to accept FAA approved POCs.
22
            We will forward your complaint to the airline and will ask the company to respond
23
            directly to you. Airlines are required to provide a substantive response to the
            complainant within 60 days.
24

25   As of May 10, 2021, Jeju has not responded to Mari’s complaint. Copies of the complaint and the

26   Department of Transportation s response are attached hereto as Exhibits 1 and 2.

27

28



                                                        4
               Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 5 of 15



     1           24.     Through Tae’s relatives in Korea, Mari was able to arrange an appointment for Tae
 2
          to have a consultation at Asan Medical Center, a world class hospital specializing in cardiac care
 3
          on January 28, 2021.
 4
                 25.
 5                       Asan Medical Center is the largest and most prestigious hospital in Korea,

 6        performing more complicated cardiac procedures, including heart/lung transplants than any other

 7        hospital in the country.

 8               26.
                         It is extremely difficult to secure an appointment at the Asan Medical Center and
 9
          Tae was fortunate to secure the January 28, 2021 appointment.
10
                 27.
                         Mari then again informed Jeju ofthe desperate condition her mother was in and how
11
         critical it was for her mother to get passage on the plane from Saipan to Korea, and that the POC
12

13       she would use was approved by the FAA. Jeju callously cut her off and recklessly refused to accept

14       her explanations and failed to conduct any investigation of its obligations under the Air Carrier

15       Access Act(“ACAA”),and the FAA approval of the Inogen one POC.
16               28.
                        Jeju s flight from Saipan to Korea took offfrom Saipan as scheduled on January 15,
17
         2021, without Tae and arrived the same day.
18
                29.
                        If Tae had been able to be on that flight and get to Korea on Januaiy 15, 2021, she
19
         would have completed a 14-day quarantine and made the appointment at Asan Medical Center on
20

21       January 28, 2021, and had the opportunity for its sophisticated heart diagnostic and treatment

22       procedures.

23              30.
                        As a result of Jeju's actions, Tae’s appointment at Asan Medical Center was
24
         postponed to February 19, 2021.
25
                31.
                        Because Jeju refused Tae’s passage on their January !5, 2021 flight to Korea, Mari
26
         sought an alternative route and was able to secure passage on United’s flight to Guam,and after a
27

28



                                                        5
           Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 6 of 15




 I
     two-day layover, a Jin Air flight from Guam to Korea on February 3, 2021. Both airlines allowed
 0
     Tae to board with the Inogen One POC.
 J
             32.     Tae left Saipan on February 1, 2021 to Guam, accompanied by a friend, and was
 4
     held at the Guam airport for five hours before being taken to a quarantine facility for a two-night
 5

 6   stay before the flight to Korea on February 3, 2021. This arduous itinerary caused Tae increased

 7   debilitation.

 8          33.      If Jeju had not barred Tae from their flight, she would have arrived in Korea on
 9
     January 15, 2021. The route that Tae was required to take, which included the five-hour detention
10
     at the Guam airport and the two-night stay in Guam was exhausting and caused her condition to
11
     deteriorate.
12
            34.      Once in Korea, Tae was required to undergo a 14-day quarantine, which she did at
13
     her friend’s house.
14

15          35.      Because there was no wi-fi at her friend’s house, Mari talked to Tae by audio phone

16   each day and would ask her about her condition, make sure she was eating and remind her to take
17   her medicine.
18
            36.      On February 8, 2021, Mari received a phone call from Tae’s friend, who told Mari
19
     that Tae’s condition had taken a turn for the worse and she had become more debilitated and
20
     delusional.
21

22          37.      After the phone call from Tae’s friend, Mari made arrangements to conduct a

23   Facetime call with Tae.

24          38.      Mari was shocked by Tae’s appearance on the Facetime call and realized that Tae’s
25
     condition had severely deteriorated.
26

27

28



                                                     6
               Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 7 of 15




     1           39.        After seeing her mother on the Facetime call, Mari talked again to Tae’s friend and
 2
          told her to call an ambulance, which arrived but was unable to transport Tae to a hospital because
 3
          no hospital had agreed to admit her.
 4
                 40.
                           The ambulance was standing by, but after a time, because they were unable to get a
 5

 6        hospital to admit Tae, the ambulance left.

 7               41.
                           Beginning at approximately 6:00 p.m. Saipan time, on February 8, 2021, Mari

 8       searched the internet and called every hospital in Seoul that she could get a hold of,
                                                                                                attempting to
 9
         get her mother admitted to a hospital.
10
                  42.
                           Finally, at about 3:00 a.m. Saipan time after countless phone calls to Korea, Han
11
         Yang University Medical Center (Hang Yang) agreed to accept Tae, but only in the emergency
12

13       room. The ambulance returned and took Tae to Han Yang but she was only treated in the emergency

14       room and spent a full week there without getting admitted to the main hospital.

15               43.
                           After Tae arrived at the Han Yang ER, Mari was able to talk to a doctor who

16
         informed her that her mother’s condition was very grave because of the weakened condition she
17
         had arrived in.
18
                44.
                           The hospital doctor told Mari that Tae was extremely debilitated and in critical
19
         condition with a massive buildup of fluid in her lungs, which they drained, but the length of time
20

21       before receiving this treatment had caused Tae to become weak, debilitated and in more critical

22       condition.

23              45.
                           Over the next week, Tae was never able to get admitted to the main Han Yang
24
         hospital and had to stay in the ER alone, with no physical contact with family or friends, and where
25
         the care was sporadic and haphazard.
26
                46.
                           Mari had daily telephone conversations with Tae, and her mother complained about
27
         the lack of care and begged Mari to get her out of the hospital.
28



                                                            7
               Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 8 of 15



     1           47.
                         Mari had to call the ER nurse and request that they get water to her mother. Tae did
     2
          not have a normal hospital bed, but was on an ER bed in a comer of the ER where she fell isolated
     3
          and abandoned and got food and water only sporadically.
 4
                 48.
 5                       During all of this trouble, Mari tried to stay strong for her mother, talking to her

 6        every day by phone encouraging her to be strong, patient and not to give up while Tae made

 7        constant and pathetic pleas for her daughter to get her out of the place where she was not being

 8       adequately cared for.

 9               49.
                        The calls from her mother were heartbreaking and the inability to help alleviate her
10
          mother s pain and discomfort caused Mari severe pain, both physical and emotional including inter
11
         alia stomach pain, headaches, insomnia, anxiety and depression.
12
                 50.
13                       On February 15,2021, after a week in Han Yang’s emergency room where Tae was

14       unable to get the specialized attention of a cardiologist, which she would have had at Asan Medical

15       Center, Tae took a turn for the worse and her heart stopped twice, but was revived each time until

16
         an hour after her heart stopped the third time she passed away.
17
                51.
                        But for Jeju’s violation ofthe law in refusing passage to Tae using a POC,Tae would
18
         have arrived in Korea on January 15, 2021, and would have had access to the specialized cardiac
19
         care at Asan Medical Center that would have saved her life.
20

21                                                    COUNT I

22                                   WRONGFUL DEATH OF TAE BANG

23              52.
                       Plaintiff repeats and realleges as if fully set forth, the allegations in ^^1 -51.
24              53.
                       Jeju, as a common carrier and by virtue of the fact that it operates into a U.S. airport,
25
         is required to comply with and abide by the ACAA a U.S. federal law.
26

27

28



                                                           8
           Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 9 of 15




 1           54.
                     The ACAA requires all airlines, such as Jeju, to allow access to its flights by
 2
     passengers who, because of medical conditions, require oxygen supplied by POCs such as the
 3
     Inogen One that Mari informed Jeju would be used by Tae.
 4
             55.    Tae was a person with a disability seeking to take a POC on a flight from Saipan to
 5

 6   Korea and as such, a member of that class of persons the ACAA w^as meant to protect and Jeju had

 7   a duty to provide passage to Tae using an approved POC.

 8           56.
                    Jeju, at various times in December 2020 and January 2021, violated its duty to
 9
     comply with the ACAA by preventing Mari from buying a ticket and securing passage for Tae on
10
     their January 15, 2021 flight from Saipan to Korea because she needed to use a POC.
li
            57.     Because of Jeju’s violation of the ACAA, Tae was unable to board Jeju’s flight,
12
     which would have allowed her to arrive in Korea on January 15, 2021, and allowed her to make her
13

14   January 28, 2021, appointment to be seen by the cardiologists at the Asan Medical Center.

15          58.
                    Jeju’s actions forced Tae to secure alternative passage, which she did on the first

16
     available flight to Korea, requiring travel from Saipan to Guam with a two-night layover, arriving
17
     in Korea on February 3, 2021, an unnecessarily arduous and debilitatingjourney.
18
            59.
                    In refusing to book Tae on their January 15, 2021 flight to Korea, Jeju violated the
19
     ACAA.
20
            60.
21                  Jeju’s violation of the statute directly and proximately caused the death of Tae by

22   delaying treatment of her condition, at the Asan Medical Center which would have saved her life,

23   thereby depriving her of the chance to live.

24          61.
                    As a direct and proximate result of Jeju’s refusal to fly Tae from Saipan to Korea
25
     on January 15,2021, and Tae’s resulting death, Mari, Tae’s only child, has suffered pecuniary loss,
26
     which includes but is not limited to the loss ofeconomic benefits and contributions Tae would have
27
     made to her if she had not died, as well as non-economic loss for grief and emotional distress.
28



                                                     9
              Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 10 of 15




     I           62.
                         Jeju knew or should have known of its legal obligations to provide passage from
 2
          Saipan to Korea, to passengers requiring the use of FAA approved POCs, but outrageously,
 3
          deliberately, and intentionally violated the law, acting recklessly and in willful and wanton
 4

 ^        disregard of Tae s wellbeing and is, therefore, liable for punitive damages.
                                                      COUNT II
 6

 7                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 8               63.
                        Plaintiff repeats and realleges as if fully set forth, the allegations in   K62.

 9               64.
                         During December 2020 and January 2021, Marl repeatedly communicated with the
10
         employees of Jeju, desperately describing her mother’s critical and deteriorating medical condition
n
         and the urgent need for her to fly to Korea on their January 15, 2021, flight.
12
                 65.    On December 12,2020, Mari took a screenshot of Asiana Airline’s website showing
13

14       approval ofthe use ofPOCs on their flights and sent it to Jeju’s employee. Ana,asking her to check

15       the rules regarding POCs, again, emphasizing that the device Tae would use was FAA approved.

16              66.
                        Despite Mari’s desperate pleas, and despite the fact that Jeju was violating federal
17
         law by refusing to allow Tae on their flight, Mari was informed that the decision to deny Tae
18
         passage on the January 15, 2021, flight came from Jeju headquarters in Korea and was final.
19
                67.
                        Mari called Jeju headquarters in Korea and explained to them that Inogen One had
20
         FAA approval and that other airlines provided for use of POCs on their flights.
21
                68.     Jeju cut her off abruptly, would not listen to Mari’s explanations, and did no
22

23       investigation to determine the accuracy of Mari’s statements.

24              69.
                        Jeju’s cold, unreasonable and illegal response to Mari’s desperate pleas was
25
         outrageous and showed a reckless, willful, and gross disregard for the rights of Mari and her mother
26
         since, simply by checking the FAA regulations, Jeju would have known that tlie device Tae would
27

28



                                                           10
           Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 11 of 15




 1   use
           was safe, approved by the FAA, and that Jeju was required by law to allow her to use it on its
 2
     flight.
 3
               70.   The complaint that Mari made and the response from the U.S. Department of
 4
     Transportation, as well as accessible information on the internet shows clearly that Jeju could have
 5
     easily and with minimum effort discovered that it was required to permit Tae’s use ofthe POC and
6

 7   its failure to do so was an outrageous, intentional, and willful failure to take into consideration the

 $   gravity of Tae’s condition, their legal duty to allow her on the plane with her POC, and the

9
     inevitable severe emotional distress that not getting her mother to Korea would cause Mari.
10
               71.   The conduct of Jeju was willful, wanton, and under the circumstances, outrageous
11
     and its cavalier, reckless and grossly negligent approach to Tae’s critical condition and the
12
     desperate pleas of her daughter Mari, foreseeably caused severe emotional distress to Mari, Jeju
13

14   knowing that its unjustified refusal to allow use of the POC would have this effect on the daughter

15   of the person they were illegally denying the opportunity to secure lifesaving medical care.

16             72.   As a direct and pro.ximate result of Jeju’s outrageous conduct as described herein,
17
     Mari suffered physical pain and extreme mental anguish and distress, evidenced by abdominal pain
18
     headaches, insomnia anxiety and depression, and required treatment by a physician.
19
               73.   Because of the outrageous, reckless, willful, wanton and malicious nature of Jeju’s
20
     conduct. Plaintiff is entitled to punitive damages in a sum to be proven at trial.
21

22                                                 COUNT m

23                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

24             74.   Plaintiff repeats and realleges as if fully set forth, the allegations in *111 -73.
25
               75.   Jeju is a common carrier, engaged in the business of transporting members of the
26
     public to and from Saipan and Korea, it operates, inter alia, pursuant to regulations of the FAA and
27
     holds itself out as providing services to the general public without discrimination.
28



                                                         11
               Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 12 of 15




     1           76.
                         As a common carrier serving Saipan, Jeju is subject to the ACAA, which requires
 2
          airlines to allow the use of approved POCs by disabled passengers needing oxygen on its flights.
 3
                 77.
                         Plaintiff Mari, the daughter of Tae, who needed oxygen for a flight from Saipan to
 4

 5        Korea, provided Jeju with information showing the approval by the FAA of the Inogen One, as

 6        well as Asiana Airlines’ application for the use of POCs as proof that passengers were permitted to

 7        use POCs on flights under the ACAA. Jeju failed and refused to make any inquiry or investigation

 8       regarding FAA approval of POCs that Mari had informed them of.
 9               78.
                        Despite providing all ofthis information to Jeju, which they should have been aware
to
         of, and despite the desperate pleas of a daughter on behalf of her mother, Jeju callously, cruelly,
11
         and negligently refused to allow Tae passage with the Inogen One POC on its January 15, 2021
12
         flight from Saipan to Korea.
13
                79.
14                      As a common carrier, Jeju has a duty to provide air transportation to the general

15       public without discrimination, and under the circumstances of this case, had a special relationship

16       with Mari by virtue of the fact that it was a common carrier and the only airline providing service
17
         from Saipan to Korea.
18
                80.
                        Having undertaken the duty to supply air passage from Saipan to Korea to the public
19
         without discrimination, Jeju was charged with handling the request for passage of a critically ill
20

21       person with a disability without negligence, and Jeju’s negligent refusal to provide passage posed

22       a significant risk of serious emotional harm to the passenger and to her daughter who made Jeju

23       aware of her mother s critical condition and how desperate she was to get her mother the required
24       medical treatment in Korea.
25
                81.
                        Jeju negligently performed a duty that it had undertaken, that is providing transport
26
         on its plane without discrimination and this negligence caused severe emotional harm to Mari, who
27
         was dealing with Jeju in attempting to make the reservation for her mother.
28



                                                         12
              Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 13 of 15




     1           82.
                         As the provider of air passage and the only carrier flying the Saipan-Korea route,
 2
         Jeju was in a position of power over Tae and Mari, who were begging Jeju to allow Tae on their
 3
         flight with a POC to save her life.
 4
                 83.     Having been informed of Tae’s medical condition and the lack of ability to treat the
 5

 6       condition in Saipan and mother-daughter relationship, Jeju was on notice of the emotional harm

 7       that a negligent and erroneous decision to refuse Tae passage on their flight would cause.

 8               84.
                        The negligence of Jeju described herein was the proximate cause of the serious
 9
         physical and emotional harm suffered by Mari.
10
                85.     Because of the reckless, willful, wanton and malicious nature of Jeju’s conduct,
11
         Plaintiff is entitled to punitive damages in a sum to be proven at trial.
12
                                                       PRAYER
13

14              WHEREFORE, Plaintiff prays for the following relief:

15              1. Compensatory damages according to proof.

16
                2. Punitive damages according to proof
17
                3. For such other relief as the Court deems appropriate.
18

19
                                        DEMAND FOR JURY TRIAL
20

21              Plaintiff hereby demands trial by jury.

22
                DATED this 17^ day of May,2021.
23
                                                       LAW OFFICE OF WILLIAM M.FIZGERALD
24

25
                                                       s William M. Fitzgerald
26                                                     William M. Fitzgerald, Esq.
                                                       Attorney for Plaintiff Mari Chung Cepeda
27

28



                                                          13
             Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 14 of 15




                                                                                                E-FILED
   . K:1
                                                                                                CNMI SUPERIOR COURT
                                             CM                                               i'E-fiicd: May 172021 01:19PM
Inquirer                                                     Office                           ? Clerk Review; Mayl72021 02:38PM
            Name      Addr€tss E-mail Address                                Home *
Type                                                         Phone                              Filing ID: 66605159
                                                                                                CaseNumber 21-OI58-CV
                  RO.BOX                                                                        Delia Barcinas
          MRS     5D4B54
RR        MARI    SAIPAN         MARICMTLAWeUVE.COM 16707897555 16707897555
          CEPEDA MP
                  96950
                   P.O. BOX
          MS TAE 504854
AA        HYANG SAIPAN           MARICMTLAWeUVE.COM 16707897555 16707897555
          BAfJG    MP
                   96950
 Complaints InformaUori
 Complaint Carrier Plight
 Code      Name Date              Flight Itinerary
           JE3U                     Saipan-Northern Mariana Islands CU*5. Terrilofy) to
 MY0799    AIR                      Seoul-South Korea for January 15, 2021 flight
 Description of Problem/lnqulrv
 My mother v/ho is disabled was r^t able to book a flight being notiEed that she is
 unable to board with a Portable Oxygen Concentrator fFAA Approved). The airline
 informed us that anything that carries or makes oxygen is not allowed. She had a
 doctors certificabon staling she is capable of flying as long as she has an Portable
 oxygen concentrator with her. The staff of Jeju Ar told us after contacting their
  Hcadquartersiin Korea that she is unable to travel with a POC. Would you ple^e help
  assist us in this matter. We ere abiding to US lunsdictions and although this airline is a
  Foreign airline, they sbll do need to comply v«th the US FAA policy isn’t it? They
  mentioned diat their aircraft is smalt and is not equipped to handle MEDA cases,             I
  stretchers, etc. My mom is totally capable of handling herself as long as she has her
  POC vjith her and I believe their response is discriminatory. V/hat can we do lo file a
   complaint? V?e avvail your response. Thank you. We were wanting lo book Jeju Ar
   flying out from Saipan-Northern Mariana Islands (U.S. Territory) lo Seoul-South Korea
   for January 15, 2021 Flight. They couldn't entertain us as soon as they knew my mom
   needed to fly with a POC even after knowir>g the device was FAA approved.\y& had no
   other choice but to book a more difficult way from here by taking United Ariines and
   Iransrting out of Guam to take Jin Air lo Seoul for 2/1/2021. Time is crucial for my
    mother as she needs lo be seek higher medical care from a cardiologist, and Saipan
    does nct*have one. 1 do understand that there are limited flights due to Covid-19, but I
    do have high hope that Office of Aviation Protection can make changes for this airiines
    regulations. Jeju air Is the only airline that is Flying out to South Korea currently from
    Saipan and if things can get better 1 am hoping my mother can ride this route back
    returning to Saipan instead of having to layover for days at another location.




                                                                                EXHIBIT 1
               Case 1:21-cv-00018 Document 1-2 Filed 06/11/21 Page 15 of 15




From: peler.cacioppo@dol.gov
Dale; January 27,2021 at 11:05:51 PM GMT+10
To; maricmtlaw@live.com, maricmilaw@Uvc.com
Cc; peler.cacioppo@dot.gov
Subject: PC2021010269 -(MARI CEPEDA,TAE HYANG BANG)MY0799



U.S. Department of Transpartalion
Office of the Secretary of Transportation
GENERAL COUNSEL
1200 New Jersey Avc„ S.E.
Washington,DC 20590

Dear Mari,:

This responds to your communication regarding JEJUAIR The U.S. Department of Tran.s{iortation seeks to
ensure that all airline passengers arc treated fairly. Complaints from consumers arc helpful to us in determining
whether airlines arc in compliance with the law and to track trends or spot areas of concern that warrant further
acitofl.

We will remind the carrier that as they arc operating into a US Airport since the rule also applies to tcrritoric.s
that they need to abide by the ACAA which requires them to accept FA A approved POCs.

 We will forward your complaint to the airline and will ask the company to respond directly to you. Airlines arc
 required to provide a substantive rc.sponsc to the complainant within 60 days.

 We have entered your complaint in our computerized industry monitoring system, and it will be counted
 among the number of complaints Hied against this airline in our monthly Air Travel Consumer Report. This
 report allows consumers and air travel companies to compare the complaint records of individual Dirlincs.and
 tour operators. The data in this report also serve as a basis for rulemaking, legislation and research. Consumer
 information tor air travelers, including the Air Travel Consumer Report and our pamphlet Fly-Righls, a
 Consumer’s Guide to Air Travel, can be found on our website, www.iransportaiion.gDv/airconsumcr.

 Thank you for taking the lime to contact us.


 Sincerely,

  Peter Caciuppo
  Office of Aviation Consumer Prulcclion
  U.S. Department of Tnmsporialion
  Office of the General Counsel
  Office of the Secretary




                                                                                  EXHIBIT 2
